Case 4

Mark H. Cousens
ATTORNEY

26261 EVERGREEN Roab
Surre £30
SOUTHFIELD, Micuican 48076
PHone (248) 355-2150
Fax (248) 355-270

acess

 

 

17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2512 Page 1of 10

United States of America
In the District Court for the Eastern District of Michigan
Southern Division

AFT Michigan, Hon. Linda V. Parker, District Judge
Plaintiff, Hon. Elizabeth A. Stafford
Vv Case No.: 17-cv-13292

Project Veritas, a foreign corporation,
and Marisa L. Jorge, a/k/a Marissa Jorge,

 

a/k/a Marissa Perez,

Defendants.
MARK H. COUSENS PAUL M. MERSINO
Attorney for the Plaintiff BUTZEL LONG
26261 Evergreen Road, Suite 130 150 W Jefferson, Suite 100
Southfield, Michigan 48076 Detroit, Michigan 48226
cousens@cousenslaw.com mersino@buztel.com
248-355-2150 313-225-7000
P12273 P72179

 

Plaintiff’s Notice of Disclosure of Expert Witness

Plaintiff will call as an expert Kevin Smith:

Senior Digital Evidence Consultant
888 Emerald Drive

Windsor, CO 80550

Phone: 410-805-3541

The witness will testify regarding his forensic review of electronic devices owned by and
electronic storage maintained by Plaintiff and the extent to which Defendant Jorge viewed or
copied the contents of those devices and the files maintained on them.
Case 4

MArK H. Cousens
ATTORNEY

26261 EVERGREEN RoaD
Suite 130
SOUTHFIELD, MICHIGAN 48076

Prone (248) 355-2150
Fax (248) 355-2170

oxi aces

 

17-Cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2513 Page 2 of 10

Plaintiff will call as an expert Nitin Paranjpe:

Thomson Econometrics and Employment Research
2350 Franklin Road, Suite 200

Bloomfield Hills, Michigan 48302

Phone: 248-292-0208

Fax: 248-292-0211

The witness will testify to the damages caused by the infiltration and unlawful conduct of
Marissa Jorge.

/s/ Mark H. Cousens
Attorney for Plaintiff
26261 Evergreen Road, Suite 110
Southfield, Michigan 48076
cousens@cousenslaw.com
248-355-2150

May 30, 2019 P12273

Certificate of Service

Thereby certify that on May 30, 2019, I electronically filed the foregoing paper with the Clerk
of the Court using the ECF system which will send notification of such filing to the following:
Paul M. Mersino.

/s/ Mark H. Cousens
26261 Evergreen Road, Suite 110
Southfield, Michigan 48076
cousens@cousenslaw.com
248-355-2150
P12273

May 30, 2019
Case 4:17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2514 Page 3of10

888 Emerald Drive

410-805-3541

 

Windsor, CO 80550

 
 

DATA FORENSICS

 

E-Discovery | Digital Forensics | Gybererlme | Expert Witness

KEVIN M. SMITH
Senior Forensic Examiner

Kevin. Smith@Atlanticdf.com
http://www. linkedin. com/in/smithkevinm/

 

 

EXPERT WITNESS APPOINTMENTS

 

US, v. McGee

US. v. Padgett

U.S, v. Reeves

AFT Michigan v. Project Veritas, et al

State of Maryland v. Zeleny

U.S. v. Ross

U.S. v. Thompson

U.S. v. Nelson

USS. v. Aguigui

U.S. v. Alexander

U.S. v. Rowe

PROFESSIONAL CERTIFICATIONS

AccessData Certified Examiner
AccessData

Certified Ethical Hacker
EC-Council

7310 ESQUIRE CT STE 58, 24° FL, ELKRIDGE, MD 24075
Phone (410) 546-9000 | Fax (410) 540-9006 | www.AtlanticDF.com

Atlantic Data Forensics

October 2018

Camp Humphreys, 8. Korea

June 2018
Caserma Ederle, lialy

June 2018
Fort Hoad, TX

October 2017
Flint, MT

October 2016
Talbot County, MD

September 2016
Fort Bragg, NC

March 2016

Ramstein AB, Germany

September 2014
Fort Stewart, GA

March 2014
Fort Stewart, GA

September 2013
Fort Bragg, NC

May 2013
Fort Bragg, NC

July 2016
Elkridge, MD

March 2015
Linthicum, MD
Case 4:17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2515 Page 4of10

 

Lantern Certified Examiner August 2013
Katana Forensics, Inc. Middletown, DE
Secure View 3 Mobile Forensics Certification March 2012
Susteen, Ine, Fort Bragg, NC
Certificate of Recognition, Digital Forensic Examiner September 2011
Department of Defense Cyber Investigations Training Academy Linthicum, MD
Certificate of Recognition, Digital Media Collector August 2011
Department of Defense Cyber Investigations Training Academy Linthicum, MD
WORK EXPERIENCE
SENIOR FORENSIC EXAMINER June 2016 — Present

Atlantic Data Forensics
Elkridge, MD 21075

* Assists civil and criminal investigations by providing digital forensic analysis, delivering written and oral
expert testimony.

* Consults with clients on the technical details and practical implications of digital evidence.

* Prepares well written investigative reports, with responsibility for presenting necessary aspects of
investigation in sufficient detail and with the highest degree of accuracy to aid in supporting Counsel
and/or administrative or civil action.

ADJUNCT FACULTY January 2016 — Present
Utica College
Utica, NY 13502

* Assists in the evaluation, design and implementation of curriculum, testing and teaching methodologies.
* Makes administrative and procedural decisions and judgements on sensitive student issues.
* Applies relevant and current education methodologies and techniques to enhance learning experience.
+ Courses:
* CYB659 — Advanced Topics in Computer Forensics
* CYB653 — Network Forensics
* CRJ355 — Cybercrime Investigations and Forensics

DIGITAL FORENSIC EXAMINER August 2014 — June 2016
General Dynamics Advanced Information Systems
Linthicum, MD 21090

* Assigned to the Defense Computer Forensic Laboratory (DCFL) and responsible for providing digital
forensic support for counter-intelligence and major crimes investigations.

* Completed forensic examinations of physical and logical evidence in an American Society of Crime
Laboratory Directors (ASCLD) accredited computer forensic laboratory.

* Prepared well written investigative reports, with responsibility for presenting necessary aspects of
investigation in sufficient detail and with the highest degree of accuracy to aid in supporting prosecution
and/or administrative or civil action.

Atlantic Data Forensics
7310 ESQUIRE CT STE 5B, 2°? FL, ELKRIDGE, MD 21075
Phone (410) 546-9000 | Fax (410) 540-9006 | www.AtlantlcDF.com
Case 4:17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2516 Page 5of10

SENIOR CONSULTANT December 2013 — August 2014
Booz | Allen | Hamilton
Annapolis Junction, MD 20701

* Assigned to government agency (non-disclosable) and responsible for providing digital forensic support
for cyber counter-intelligence investigations.

« Completed multiple forensic examinations of physical and logical evidence including hard disk drives,
cellular phones and other digital storage media utilizing industry standard tools including EnCase, FTK,
Internet Evidence Finder (IEF) and Cellebrite.

« Developed strategies and provided experience-based training to improve the efficiency and consistency of
service delivery.

¢ Prepared and conducted client training on KRY, EnCase v7, IEF, and Lantern 3,

« Conducted limited malware analysis utilizing virtual machines and Sandboxie.

¢ Prepared well written investigative reports, with responsibility for presenting necessary aspects of
investigation in sufficient detail and with the highest degree of accuracy to aid in supporting prosecution
and/or administrative or civil action.

DIGITAL FORENSIC EXAMINER September 2011 — December 2013
10" Military Police Battalion (CID), 3d Military Police Group
Fort Bragg, NC 28310

e Assigned to the 10" Military Police Battalion (CID) and responsible for providing digital forensic support
to 5 CID field offices as well as assisting other federal and local law enforcement agencies with digital
forensic support to include the Federal Bureau of Investigation and United States Secret Service.

* Completed 300+ examinations, consisting of over 35,000 gigabytes of data including search and seizure
of physical and logical evidence, imaging of hard disk drives and other digital storage media, recovery of
deleted files and folders, internet history, deleted emails, identification of attached devices, analysis of
event logs while maintaining a strong focus on case logs, repeatability and chain of custody.

¢ Developed strategies and standard operating procedures to improve the efficiency and consistency of
service delivery and maintained an awareness of industry standards and advancements in order to add
value to existing technologies and processes used within the team.

* Prepared and conducted Cellebrite Universal Forensic Extraction Device (UFED) training, certifying over
100 Special Agents to use the UFED as well as the identification, preservation, and proper collection of
digital evidence.

+ Assisted agents in various aspects of criminal investigations including interviewing complainants,
Witnesses and subject interrogations, preparing affidavits, serving, and executing search warrant
operations for the purpose of obtaining evidence, property, and documents relevant to the investigation,
processing crime scenes, identifying, preserving, and collection of evidence.

* Prepared well written investigative reports, with responsibility for presenting necessary aspects of
investigation in sufficient detail and with the highest degree of accuracy to aid in supporting prosecution
and/or administrative or civil action including Expert courtroom testimony.

CID SPECIAL AGENT August 2010 — September 2011
Fort Bragg Field Office (CID)
Fort Bragg, NC 28310

* Assigned to the Fort Bragg (CID) General Crimes Investigations Team; Conducted felony-level criminal
investigations under the supervision of a senior CID special agent.

e Planned and conducted significant and complex investigations involving violations of Title 18 U.S. Code
and UCM, to include but not limited to fraud, rape, murder, false statements, sexual assault, arson,
conspiracy, child pornography, and theft of government property.

Atlantic Data Forensles

7310 ESQUIRE CT STE 5B, 2" FL, ELARIDGE, MD 21.075
Phone (410) 540-9000 | Fax (410) 540-9006 | www.AtlanticDF.com
Case 4:17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2517 Page 6 of 10

« Performed a variety of law enforcement activities such as interviewing complainants, witnesses and
subject interrogations. Administered the oath for affidavits and served, and executed search warrant
operations for the purpose of obtaining evidence, property, and documents relevant to the investigation.

¢ Processed crime scenes, identified, preserved, collected, and maintained chain of custody of evidence,

property, and documents relevant to the investigation.

PROFESSIONAL TRAINING

 

Python Specialization
University of Michigan

Network Intrusion Techniques
Department af Defense Cyber Investigations Training Academy

Network Intrusion Basics
Department of Defense Cyber Investigations Training Academy

EnCase CE-E (EnCase v7)
Department of Defense Cyber Investigations Training Academy

Computer Forensic Examiner- Counterintelligence
Department of Defense Computer Forensic Laboratory

Managing Computer Crime Units
Department of Defense Cyber Investigations Training Academy

Advanced Digital Forensic Techniques
Federal Law Enforcement Training Center

Mobile Device Triage Training
Federal Law Enforcement Training Center

Windows Forensic Examinations — EnCase
Department of Defense Cyber Investigations Training Academy

Computer Incident Responder’s Course
Department of Defense Cyber Investigations Training Academy

CID Special Agent Advanced Leaders Course
United States Army Noncommissioned Officer Academy

CID Apprentice Special Agent’s Course
United States Army Military Police School

PROFESSIONAL PUBLICATIONS/PRESENTATIONS

 

Overview of Digital Forensics and Considerations
Expert Symposium — TCAP/DCAP

Various Considerations Regarding Digital Evidence
Expert Symposium — TCAP/DCAP

Atlantic Data Forensics
7340 ESQUIRE CT STE 58, 2"9 FL, ELKRIDGE, MD 21075
Phone (410) 540-9000 | Fax (410) 540-9006 | www.AtlantleDF.cam

May 2017
Ann Arbor, MI

March 2015
Linthicum, MD

February 2015
Linthicum, MD

September 2014
Linthicum, MD

July 2014
Linthicum, MD

November 2013
Linthicum, MD

April 2012
Brunswick, GA

April 2012
Brunswick, GA

September 2011
Linthicum, MD

August 2011
Linthicum, MD

Dec 2010
Fort Leonard Woad, MO

July 2010
Fart Leonard Wood, MO

March 2019
San Antonio, TX

March 2018
San Antonio, TX
Case 4:17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19

Overview of Mobile Forensics and Considerations
Expert Symposium — TCAP/DCAP

Cross Examination of the Computer Forensic Expert
Special Victim Prosecutor Conference - TCAP

Social Media Mining, co-written with Krystina R. Horvath
eForensics Magazine — Social Media

CONTINUED ACADEMIC EDUCATION

 

Master of Science Degree — Digital Forensics and Cyber Investigations
University of Maryland University College

Bachelor of Science Degree - Psychology
Troy State University

PROFESSIONAL LICENSES

Maryland Private Detective License — 106-5095
Maryland State Police Licensing Division

Colorado Private Investigator — CO PI2.0000457
Colorado Department of Regulatory Agencies

Atlantic Data Forensics

7310 ESQUIRE CT STE 5B, 2"? FL, ELKRIDGE, MD 21075

PagelD.2518 Page 7 of 10

March 2017
San Antonio, TX

January 2017
Pepperdine School of Law, CA

June 2014

Online

November 2015
Adelphi, MD

May 2013
Troy, AL

July 2017

May 2016

Phone (410) 540-9000 | Fax (410) 540-9006 | www.AtlanticDF.com
Case 4:17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2519 Page 8 of 10

CURRICULUM VITAE
NIFIN V. PARANJPE, Ph.D.

ADDRESS
Thomson Econometrics and Employment Research
2350 Franklin Road, Suite 200
Bloomfield Hills, Michigan 48302

Phone: (248) 292-0208
Fax:  (248)292-0211

EDUCATION
1984 Ph.D. Wayne State University
1980 M.A. Eastern Michigan University
1978 M.A. Poona University (India)
1976 B.A. Poona University (India)

Ph.D. Dissertation: Impact of the Change in the Operating
Structure of the Federal Reserve System on Interest Rates.

Ph.D. Fields: Money & Banking
Econometrics
Computer Science

B.A. Major: Economics
Minor: Applied Statistics

ACADEMIC HONORS

 

Mendeison Research Grant, WSU, Summer 1983,
Levin Award in Economics, WSU, 1983.

Economies Prize in 1973 and 1976, Poona University.
Graduate Fellowship, WSU, 1980-1981.

ACADEMIC EXPERIENCE

 

2018 — Present Part-Time Faculty
Eli Broad School of Management
Michigan State University

2015 —Present Part-Time Faculty
Department of Industrial Engineering
College of Engineering
Wayne State University

2012 — Present Sessional Instructor, Quantitative Studies
Master of Management Program
University of Windsor
Ontario, Canada

1[Page
Case 4:17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2520 Page 9 of 10

1998-Present Lecturer, Quantitative Methods
Department of Economics & Decision Sciences
Oakland University

2000-2001 Lecturer, Quantitative Methods
Department of Decision Sciences
University of Detroit-Mercy

1993-2005 Lecturer
Dept. of Community Medicine, School of Medicine
Wayne State University

1990-1998 Associate Member of the Graduate Faculty
2001-Present Department of Finance and Business Economics
Wayne State University

1984-1997 = Lecturer
Department of Economics
Wayne State University

1978 Lecturer
Department of Economics
Fergusson College, Poona University

PROFESSIONAL EXPERIENCE
1990-Present Partner, Thomson Econometrics and Employment Research II

Thomson Econometrics and Employment Research is a firm that provides
economic and statistical research services to its clients. We also provide
computer programming and data processing services. Research has been
conducted relative to a broad range of economic and statistical issues,
ranging from sophisticated analyses of employment policies and practices
(generally regarding discrimination claims), to economic calculations and
projections of past and future damages. Damage calculations have
included earnings and fringe benefits losses, pension and structured
settlement evaluations, lost sales and profits, business valuations,
education valuations, medical expenses, losses due to physical injury
and/or disability, and economic losses in a few other areas. We also
provide interested parties with a framework which is useful for evaluating
“non-economic” damages, such as pain and suffering, society and
companionship, and hedonic damages,

1984-1990 — Program Coordinator and Research Associate,
Michigan Heaith Care Education & Research Foundation.

2| Page
Case 4:17-cv-13292-LVP-EAS ECF No. 101 filed 05/30/19 PagelD.2521 Page 10 of 10

OTHER PROFESSIONAL ACTIVITIES

April, 1998 — Faculty (Economics), Institute for Continuing Legal Education.

April, 2004 — Faculty (Statistics), 29" Annual Labor and Employment Law Institute,
sponsored by the Institute for Continuing Legal Education, the Michigan
Law Schools, and The Michigan State Bar Association and the FMCS.

Sept.2006 Referee, Journal of Legal Economics
American Academy of Economic and Financial Experts.

PROFESSIONAL MEMBER
The American Economic Association

REFEREED PUBLICATIONS

 

1. “Appropriateness of Psychiatric Hospitalization",
Strumwasser et al., Medical Care, 1991.

2. "Reliability and Validity of Utilization Review Criteria:
Appropriateness Evaluation Protocol, Standardized MedReview
Instrument, and Intensity-Severity-Discharge Criteria",
Strumwasser et al., Medical Care, 1990.

3, "The Triple Option Choice: Self-Selection Bias in Traditional
Coverage, HMOs, and PPOs", Strumwasser et al., Inquiry, Winter
1989.

4, "Efficiency Gains in Utilization Review",
Quality Assurance and Utilization Review, 1989.

5. "Focused Utilization Review Strategies”,
Strumwasser et al., Quality Review Bulletin, 1989.

6. "To Hospitalize or Not to Hospitalize: HMO versus Fee-For-
Service", Strumwasser et al., Group Health Association of
America, 1988.
NON-REFEREED PUBLICATIONS

1. "Determining Nonacute Hospital Stays", Strumwasser et al.,
Business and Health, 1987.

3|Page
